Citation Nr: 1711654	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-34 326	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 60 percent for asthma. 

 2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and her husband




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to February 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia. The Veteran has relocated during the pendency of this appeal and her records were transferred to the jurisdiction of the appropriate RO, located in Winston-Salem, North Carolina.

In April 2011 and October 2012, the Veteran testified at hearings before a Veterans Law Judge who is no longer employed by the Board.  Transcripts of the hearings are of record.  In February 2015, the Veteran was notified that the Veterans Law Judge who presided at her hearings was no longer employed by the Board, and was informed of her options for another Board hearing.  In March 2015 correspondence, the Veteran waived an additional hearing before another member of the Board.

In an April 2015 remand, the Board directed VA to provide notice to the Veteran regarding TDIU and to obtain any outstanding records relevant to the Veteran's claims.  Additionally, the Board directed VA to obtain an opinion on the functional impact of all of the Veteran's service-connected disabilities on her employability.

The issue of whether there is clear and unmistakable error in a February 1997 rating decision denying service connection for a low back disability has been raised by the record, but has not been adjudicated by the RO.  See Statement in Support of Claim dated April 2011.  The Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015 the Board remanded these claims for further development. Unfortunately, there was insufficient compliance with the Board's remand directives, so the Board is again remanding the claims to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

In the April 2015 remand, the Board directed VA to obtain relevant ongoing medical records.  The Board notes that the appeal was last adjudicated in October 2016.  The Supplemental Statement of the Case notes that the last VA medical records available are from April 2015.  

On remand, VA should obtain the Veteran's outstanding treatment records from VA facilities and make appropriate efforts to obtain medical records from other sources the Veteran identifies.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611(1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Veteran was afforded a VA examination in September 2016.  The September 2016 examination report does not contain an opinion on the functional impact of all of the Veteran's service-connected disabilities on her employability.  Instead the VA examiner opined that the Veteran's asthma disability had no impact on her ability to work.  The September 2016 VA examiner did not consider the Veteran's other service-connected disabilities, or their combined effect, and did not provide rationale for their opinion.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Further, the Board notes that in October 2014 correspondence, the Veteran contended that her use of prednisone for her asthma disability approximates "daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications."  38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).  A medical opinion as to the Veteran's current condition in the context of the relevant Diagnostic Code would be helpful.

Thus, the Board finds that VA should obtain an additional opinions regarding the functional impact of all of the Veteran's service-connected disabilities on her employability as well as whether her disability meets the next evaluation based on the schedular criteria.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims, specifically VA treatment records that have not been associated with the claims file.  If any requested records are not available; the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMO should request an additional VA opinion:

Specifically, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves, or in combination, to preclude her from obtaining or maintaining any form of substantially gainful employment consistent with her education and occupational background.  

The examiner is also directed to provide an opinion on whether the Veteran has demonstrated symptoms of an asthma disability since August 2004 resulting in:

1. FEV-1 less than 40-percent predicted, or; 
2. FEV-1/FVC less than 40 percent, or; 
3. more than one attack per week with episodes of respiratory failure, or;
4. requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

3.  Then, readjudicate the claims.   If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




